 

Le

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl | j :

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv, (For Offenses Committed On or After November 1, 1987)

Beatriz Dolores-Tapia Case Number: 3:19-mj-24443

Chloe S. Dillon

 

 

 

 

 

 

 

 

. Defendant's Attorney pee : pic ot |
REGISTRATION NO. 91660298 or eneneremasenin
THE DEFENDANT: a NOV 26 2019

Ld pleaded guilty to count(s) 1 of Complaint -

C) was found guilty to count(s) SOUTHERN DIST MCT OF CAUIFORNIA
after a plea of not guilty. — i
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

(] The defendant has been found not guilty on count(s)

L1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

a
Let

yan TIME SERVED Co ___ days

Assessment: $10 WAIVED | Fine: WAIVED .
XI] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

 

the defendant’s possession at the time of arrest upon their deportation or removal. . pay. j-. Peres,
*)...Court recommen s defendant be deported/removed with relative, #10 yer to “charged in case
Pare ED |

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019
Date of Imposition of Sentence

. Ny | }
Received ~ VN /

DUSM fone HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-24443

 
